       Case 1:19-cv-01881-PAE-SN Document 29 Filed 04/16/19 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 RAYMUNDO SALVADOR URAGA PA VIAS and
 JORGE LUIS MIRANDA GARCIA, individually and
 on behalf of others similarly situated,

                                              Plaintiffs,

                     -against-

 JEANNIE'S DELI CORP. (D/B/A PARK FRESH
 DELI F/D/B/A JEANNIE'S DELI CORP. FIDIBIA                          Case No. 1:19-cv-01881
 CHELSEA FOOD MARKET), PARK FRESH DELI
 EXPRESS CORP. (D/B/A PARK FRESH DELI
 F/D/B/A JEANNIE'S DELI CORP. F/D/B/A
 CHELSEA FOOD MARKET), DELICIOUS FOOD
 MART, INC. (D/B/A PARK FRESH DELI
 F/D/B/A JEANNIE'S DELI CORP. FIDIB!A
 CHELSEA FOOD MARI<ET), SUK N
 PARK , RICHIE DOE , and ISABEL DOE ,

                                             Defendants.




                         DEFENDANTS' ANSWER TO COMPLAINT

       Defendants JEANNIE'S DELI CORP. and SUK N. PARK ("Defendants") by and through

their undersigned counsel, hereby respond to the Complaint according to the numbered paragraphs

thereof:

                                  NATURE OF THE ACTION

           1.   Defendants admit the allegations in Paragraph" 1" of the Complaint to the extent that

Plaintiffs are former employees of Jeannie's Deli Corp. and/or Park Fresh Deli Express Corp. and

deny the remaining allegations in Paragraph "1 ".
       Case 1:19-cv-01881-PAE-SN Document 29 Filed 04/16/19 Page 2 of 14




        2.      Defendants admit the allegations set forth in Paragraph "2" of the Complaint to the

extent that Jeannie's Deli Corp. owns a deli located at 194 8'h Avenue, New York, New York 10011.

        3.      Defendants deny the allegations contained in Paragraph "3" of the Complaint.

        4.      Defendants admit the allegations contained in Paragraph "4" of the Complaint.

        5.      Defendants deny the allegations contained in Paragraph "5" of the Complaint.

        6.      Defendants deny the allegations contained in Paragraph "6" of the Complaint.

        7.      Defendants deny the allegations contained in Paragraph "7" of the Complaint.

        8.      Defendants deny the allegations contained in Paragraph "8" of the Complaint.

        9.      Defendants deny the allegations contained in Paragraph "9" of the Complaint.

        I 0.    Defendants deny the allegations contained in Paragraph "1 0" of the Complaint.

        II.     Defendants deny the allegations contained in Paragraph "11" of the Complaint.

        12.     Defendants deny the allegations contained in Paragraph "12" of the Complaint.

        13.     Defendants deny the allegations contained in Paragraph "13" of the Complaint.

        14.     Defendants deny the allegations contained in Paragraph "14" of the Complaint.

        15.     Defendants deny the allegations contained in Paragraph "15" of the Complaint.

        16.     Defendants admit that Plaintiffs purport to bring this action on behalf of themselves

and other similarly situated individuals but deny that this case may be maintained as a collective

action and deny that Plaintiffs or other individuals are entitled to any relief whatsoever.

        17.    Defendants admit that Plaintiffs purport to seek certification of this action as a

collective action on behalf of themselves and other similarly situated individuals but deny that this

case may be certified as a collective action and deny that Plaintiffs or other individuals are entitled

to any relief whatsoever.


                                                  2
      Case 1:19-cv-01881-PAE-SN Document 29 Filed 04/16/19 Page 3 of 14




                                JURISDICTION AND VENUE

        18.    Defendants state that the allegations in Paragraph "18" of the Complaint are

statements or conclusions of law not subject to admission or denial.

        19.    Defendants admit the allegations contained in Paragraph "19" to the extent venue is

proper but deny the remaining allegations contained in Paragraph "19" of the Complaint.

                                         THE PARTIES

                                             Plaintiffs

       20.     Defendants deny knowledge and information sufficient to form a belief as to the truth

of the allegations set forth in Paragraph "20" of the Complaint.

       21.     Defendants admit the allegations in Paragraph "21" of the Complaint to the extent

that PlaintiffUraga was employed by Park Fresh Deli Express Corp. and Jeannie's Deli Corp.

       22.     Defendants deny knowledge and information sufficient to form a belief as to the truth

of the allegations set forth in Paragraph "22" of the Complaint.

       23.     Defendants admit the allegations in Paragraph "23" of the Complaint to the extent

that Plaintiff Miranda was employed by Jeannie's Deli Corp.

                                            Defendants

       24.     Defendants admit the allegations set forth in Paragraph "24" of the Complaint to the

extent that Jeannie's Deli Corp. owns a deli located at 194 8'h Avenue, New York, New York 10011.

       25.     Defendants admit the allegations set forth in Paragraph "25" of the Complaint.

       26.     Defendants admit the allegations in Paragraph "26" of the Complaint.

       27.     Defendants deny knowledge and information sufficient to form a belief as to the truth

of the allegations set forth in Paragraph "27" ofthe Complaint.


                                                 3
      Case 1:19-cv-01881-PAE-SN Document 29 Filed 04/16/19 Page 4 of 14




         28.   Defendants deny the allegations set forth in Paragraph "28" of the Complaint.

         29.   Defendants deny knowledge and information sufficient to form a belief as to the truth

of the allegations set forth in Paragraph "29" of the Complaint.

         30.   Defendants deny knowledge and information sufficient to form a belief as to the truth

of the allegations set forth in Paragraph "3 0" of the Complaint.

                                  FACTUAL ALLEGATIONS

                              Defendants Constitute Joint Employers

         31.   Defendants admit the allegations set forth in Paragraph "31" of the Complaint to the

extent that Jeannie's Deli Corp. operates a deli located at 194 8'h Avenue, New York, New York

10011.

         32.   Defendants deny the allegations contained in Paragraph "32" of the Complaint.

         33.   Defendants deny the allegations contained in Paragraph "33" of the Complaint.

         34.   Defendants deny the allegations contained in Paragraph "34" of the Complaint.

         35.   Defendants deny the allegations contained in Paragraph "35" of the Complaint.

         36.   Defendants deny the allegations contained in Paragraph "36" of the Complaint.

         37.   Defendants deny the allegations contained in Paragraph "37'' of the Complaint.

         38.   Defendants deny the allegations contained in Paragraph "38" of the Complaint.

         39.   Defendants deny the allegations contained in Paragraph "3 9" of the Complaint.

         40.   Defendants deny the allegations set forth in Paragraph "40" of the Complaint..

                                       Individual Plaintiffs

         41.   Defendants deny the allegations set forth in Paragraph "41" of the Complaint.




                                                 4
        Case 1:19-cv-01881-PAE-SN Document 29 Filed 04/16/19 Page 5 of 14




        42.    Defendants admit that the Plaintiffs seek to represent a class of similarly situated

individuals, deny there are any such individuals and deny any liability to the Plaintiffs or any other

individuals.

                           Plaintiff Raymundo Salvador Uraga Pavias

        43.    Defendants admit the allegations set forth in Paragraph "43" of the Complaint to the

extent PlaintiffUraga Pavias was employed by Park Fresh Deli Express Corp and Jeannie's Deli

Corp.

        44.    Defendants admit the allegations set forth in Paragraph "44" of the Complaint to the

extent that Park Fresh Deli Express Corp and Jearmie's Deli Corp. employed PlaintiffUraga Pavias

as a sandwich preparer.

        45.    Defendants state that the allegations set forth in Paragraph "45" of the Complaint are

statements or conclusions of law not subject to admission or denial.

        46.    Defendants admit the allegations set forth in Paragraph "46" of the Complaint.

        47.    Defendants admit the allegations set forth in Paragraph "47" of the Complaint to the

extent that PlaintiffUraga at times worked more than 40 hours per week.

        48.    Defendants deny the allegations contained in Paragraph "48" of the Complaint.

        49.    Defendants deny the allegations contained in Paragraph "49" of the Complaint.

        50.    Defendants deny the allegations contained in Paragraph "50" of the Complaint.

        51.    Defendants deny the allegations contained in Paragraph "51" of the Complaint.

        52.    Defendants admit the allegations contained in Paragraph "52" of the Complaint.

        53.    Defendants deny the allegations contained in Paragraph "53" of the Complaint.

        54.    Defendants deny the allegations contained in Paragraph "54" of the Complaint.


                                                 5
      Case 1:19-cv-01881-PAE-SN Document 29 Filed 04/16/19 Page 6 of 14




       55.     Defendants deny the allegations contained in Paragraph "55" of the Complaint.

       56.     Defendants deny the allegations contained in Paragraph "56" of the Complaint.

       57.     Defendants deny the allegations contained in Paragraph "57" of the Complaint.

       58.     Defendants deny the allegations contained in Paragraph "58" of the Complaint.

       59.     Defendants deny the allegations contained in Paragraph "59" of the Complaint.

       60.     Defendants deny the allegations contained in Paragraph "60" of the Complaint.

       61.     Defendants deny the allegations contained in Paragraph "61" of the Complaint.

       62.     Defendants deny the allegations contained in Paragraph "62" of the Complaint.

       63.     Defendants deny the allegations contained in Paragraph "63" of the Complaint.

       64.     Defendants deny the allegations contained in Paragraph "64" of the Complaint.

       65.     Defendants deny the allegations contained in Paragraph "65" of the Complaint.

                              Plaintiff Jorge Luis Miranda Garcia

       66.     Defendants admit the allegations contained in Paragraph "66" of the Complaint to the

extent that Plaintiff Miranda was employed by Jeannie's Deli Corp.

       67.     Defendants deny the allegations contained in Paragraph "67" ofthe Complaint.

       68.    Defendants deny the allegations contained in Paragraph "68" of the Complaint.

       69.    Defendants deny the allegations contained in Paragraph "69" of the Complaint.

       70.    Defendants deny the allegations contained in Paragraph "70" of the Complaint.

       71.    Defendants admit the allegations contained in Paragraph "71" of the Complaint.

       72.    Defendants admit the allegations contained in Paragraph "72" ofthe Complaint to the

extent that at times Plaintiff Miranda worked more than 40 hours a week.

       73.    Defendants deny the allegations contained in Paragraph "73" of the Complaint.


                                                6
Case 1:19-cv-01881-PAE-SN Document 29 Filed 04/16/19 Page 7 of 14




74.   Defendants deny the allegations contained in Paragraph "74" of the Complaint.

75.   Defendants deny the allegations contained in Paragraph "75" of the Complaint.

76.   Defendants deny the allegations contained in Paragraph "76" of the Complaint.

77.   Defendants admit the allegations contained in Paragraph "77" of the Complaint.

78.   Defendants deny the allegations contained in Paragraph "78" of the Complaint.

79.   Defendants deny the allegations contained in Paragraph "79" of the Complaint.

80.   Defendants deny the allegations contained in Paragraph "80" ofthe Complaint.

81.   Defendants deny the allegations contained in Paragraph "81" of the Complaint.

82.   Defendants deny the allegations contained in Paragraph "82" of the Complaint.

83.   Defendants deny the allegations contained in Paragraph "83" ofthe Complaint.

84.   Defendants deny the allegations contained in Paragraph "84" of the Complaint.

85.   Defendants deny the allegations contained in Paragraph "85" of the Complaint.

86.   Defendants deny the allegations contained in Paragraph "86" of the Complaint.

87.   Defendants deny the allegations contained in Paragraph "87" of the Complaint.

88.   Defendants deny the allegations contained in Paragraph "88" ofthe Complaint.

89.   Defendants deny the allegations contained in Paragraph "89" of the Complaint.

90.   Defendants deny the allegations contained in Paragraph "90" of the Complaint.

91.   Defendants deny the allegations contained in Paragraph "91" of the Complaint.

92.   Defendants deny the allegations contained in Paragraph "92" of the Complaint.

                 Defendants' General Employment Practices

93.   Defendants deny the allegations contained in Paragraph "93" of the Complaint.

94.   Defendants deny the allegations contained in Paragraph "94" of the Complaint.


                                      7
      Case 1:19-cv-01881-PAE-SN Document 29 Filed 04/16/19 Page 8 of 14




       95.     Defendants deny the allegations contained in Paragraph "95" of the Complaint.

       96.     Defendants deny the allegations contained in Paragraph "96" of the Complaint.

       97.     Defendants deny the allegations contained in Paragraph "97" of the Complaint.

       98.     Defendants deny the allegations contained in Paragraph "98" of the Complaint.

       99.     Defendants deny the allegations contained in Paragraph "99" of the Complaint.

       100.    Defendants deny the allegations contained in Paragraph "1 00" ofthe Complaint.

       101.    Defendants deny the allegations contained in Paragraph "1 01" of the Complaint.

       102.    Defendants state that the allegations in Paragraph "1 02" ofthe Complaint are

statements or conclusions oflaw not subject to admission or denial.

       103.    Defendants deny the allegations contained in Paragraph "103" of the Complaint.

       104.    Defendants deny the allegations contained in Paragraph "104" of the Complaint.

       105.    Defendants deny the allegations contained in Paragraph "105" of the Complaint.

       106.    Defendants deny the allegations contained in Paragraph "106" of the Complaint.

       I 07.   Defendants deny the allegations contained in Paragraph "I 07" of the Complaint.

       108.    Defendants deny the allegations contained in Paragraph "108" of the Complaint.

       109.    Defendants state that the allegations in Paragraph "109" of the Complaint are

statements or conclusions of law not subject to admission or denial.

       110.    Defendants deny the allegations contained in Paragraph "110" of the Complaint.

       Ill.    Defendants admit the allegations contained in Paragraph "Ill" of the Complaint.

       112.    Defendants deny the allegations contained in Paragraph "112" of the Complaint.

       113.    Defendants deny the allegations contained in Paragraph "113" of the Complaint.

       114.    Defendants deny the allegations contained in Paragraph "114" of the Complaint.


                                                8
       Case 1:19-cv-01881-PAE-SN Document 29 Filed 04/16/19 Page 9 of 14




        115.    Defendants deny the allegations contained in Paragraph "115" of the Complaint.

        116.    Defendants deny the allegations contained in Paragraph "116" ofthe Complaint.

        117.    Defendants deny the allegations contained in Paragraph "117" of the Complaint.

                           FLSA COLLECTIVE ACTION CLAIMS

        118.    Defendants admit that the Plaintiffs purport to bring this action on behalf of

themselves and other similarly situated individuals but deny that this case may be maintained as a

collective action and deny that Plaintiffs or other individuals are entitled to any relief whatsoever.

        119.    Defendants deny the allegations contained in Paragraph "119" of the Complaint.

        120.    Defendants deny the allegations contained in Paragraph "120" of the Complaint.

               AS AND FOR AN ANSWER TO THE FIRST CAUSE OF ACTION

                               VIOLATION OF THE
                      MINIMUM WAGE PROVISIONS OF THE FLSA

        121.    Defendants deny the allegations contained in Paragraph "121" of the Complaint,

except as previously admitted.

       122.     Defendants deny the allegations contained in Paragraph "122" of the Complaint.

       123.     Defendants state that the allegations in Paragraph "123" ofthe Complaint are

statements or conclusions of law not subject to admission or denial.

       124.     Defendants state that the allegations in Paragraph "124" of the Complaint are

statements or conclusions of law not subject to admission or denial.

       125.     Defendants deny the allegations contained in Paragraph "125" of the Complaint.

       126.     Defendants deny the allegations contained in Paragraph "126" of the Complaint.

       127.     Defendants deny the allegations contained in Paragraph "127" of the Complaint.



                                                  9
      Case 1:19-cv-01881-PAE-SN Document 29 Filed 04/16/19 Page 10 of 14




           AS AND FOR AN ANSWER TO THE SECOND CAUSE OF ACTION

                                 VIOLATION OF THE
                           OVERTIME PROVISIONS OF THE FLSA

        128.     Defendants deny the allegations contained in Paragraph "128" of the Complaint,

except as previously admitted.

       129.      Defendants deny the allegations contained in Paragraph "129" of the Complaint.

        130.     Defendants deny the allegations contained in Paragraph "130" of the Complaint.

       131.      Defendants deny the allegations contained in Paragraph "131" of the Complaint.

               AS AND FOR AN ANSWER TO THE TIDRD CAUSE OF ACTION

                                  VIOLATION OF THE
                             NEW YORK MINIMUM WAGE ACT

       132.      Defendants deny the allegations contained in Paragraph "132" of the Complaint,

except as previously admitted.

       13 3.     Defendants deny the allegations contained in Paragraph "13 3" of the Complaint.

       134.      Defendants deny the allegations contained in Paragraph "134" of the Complaint.

       135.      Defendants deny the allegations contained in Paragraph "135" of the Complaint.

       136.     Defendants deny the allegations contained in Paragraph "136" of the Complaint.

          AS AND FOR AN ANSWER TO THE FOURTH CAUSE OF ACTION

                         VIOLATION OF THE
        OVERTIME PROVISIONS OF THE NEW YORK STATE LABOR LAW

       13 7.    Defendants deny the allegations contained in Paragraph "13 7" of the Complaint,

except as previously admitted.

       138.     Defendants deny the allegations contained in Paragraph "138" of the Complaint.



                                                10
      Case 1:19-cv-01881-PAE-SN Document 29 Filed 04/16/19 Page 11 of 14




       13 9.     Defendants deny the allegations contained in Paragraph "13 9" ofthe Complaint.

        140.     Defendants deny the allegations contained in Paragraph "140" of the Complaint.

               AS AND FOR AN ANSWER TO THE FIFTH CAUSE OF ACTION

   VIOLATION OF THE SPREAD OF HOURS WAGE ORDER OF THE NEW YORK
                      COMMISSIONER OF LABOR

       141.     Defendants deny the allegations contained in Paragraph "141" of the Complaint,

except as previously admitted.

       142.     Defendants deny the allegations contained in Paragraph "142" of the Complaint.

       143.     Defendants deny the allegations contained in Paragraph "14 3" of the Complaint.

       144.     Defendants deny the allegations contained in Paragraph "144" of the Complaint.

               AS AND FOR AN ANSWER TO THE SIXTH CAUSE OF ACTION

                     VIOLATION OF THE NOTICE
   AND RECORD KEEPING REQUIREMENTS OF THE NEW YORK LABOR LAW

       145.     Defendants deny the allegations contained in Paragraph "145" of the Complaint,

except as previously admitted.

       146.     Defendants deny the allegations contained in Paragraph "146" of the Complaint.

       147.     Defendants deny the allegations contained in Paragraph "14 7" of the Complaint.

          AS AND FOR AN ANSWER TO THE SEVENTH CAUSE OF ACTION

   VIOLATION OF THE WAGE STATEMENT PROVISIONS OF THE NEW YORK
                           LABOR LAW

       148.     Defendants deny the allegations contained in Paragraph "148" of the Complaint,

except as previously admitted.

       149.     Defendants deny the allegations contained in Paragraph "149" of the Complaint.



                                                11
      Case 1:19-cv-01881-PAE-SN Document 29 Filed 04/16/19 Page 12 of 14




        150.     Defendants deny the allegations contained in Paragraph "150" of the Complaint.

           AS AND FOR AN ANSWER TO THE EIGHTH CAUSE OF ACTION

                             RECOVERY OF EQUIPMENT COSTS

        151.     Defendants deny the allegations contained in Paragraph "151" of the Complaint,

except as previously admitted.

        152.     Defendants deny the allegations contained in Paragraph "152" of the Complaint.

       153.      Defendants deny the allegations contained in Paragraph "153" of the Complaint.

               AS AND FOR AN ANSWER TO THE NINTH CAUSE OF ACTION

    UNLAWFUL DEDUCTIONS FROM TIPS IN VIOLATION OF THE NEW YORK
                           LABOR LAW

       154.      Defendants deny the allegations contained in Paragraph "154" of the Complaint,

except as previously admitted.

       15 5.     Defendants deny the allegations contained in Paragraph "15 5" of the Complaint.

       156.      Defendants state that the allegations in Paragraph "156" of the Complaint are

statement or conclusions of law not subject to admission or denial.

       157.     Defendants deny the allegations contained in Paragraph "157'' of the Complaint.

       158.     Defendants deny the allegations contained in Paragraph "158" of the Complaint.

       159.     Defendants deny the allegations contained in Paragraph "159" of the Complaint.

           AS AND FOR AN ANSWER TO THE TENTH CAUSE OF ACTION

    VIOLATION OF THE TIMELY PAYMENT PROVISIONS OF THE NEW YORK
                             LABOR LAW

       160.     Defendants deny the allegations contained in Paragraph "160" of the Complaint,

except as previously admitted.


                                                 12
      Case 1:19-cv-01881-PAE-SN Document 29 Filed 04/16/19 Page 13 of 14




        161.      Defendants deny the allegations contained in Paragraph "161" of the Complaint.

        162.      Defendants deny the allegations contained in Paragraph "162" of the Complaint.

                                   AFFIRMATIVE DEFENSES

                                As and for a First Affirmative Defense

       Plaintiffs fail, in whole or in part, to state claims upon which relief can be granted.

                                As and for a Second Affirmative Defense

       Plaintiffs fail to state a cause of action against Defendant Suk N. Park because Park was

not Plaintiffs' employer.

                               As and for a Third Affirmative Defense

       Defendants acted in good faith and had reasonable grounds for believing that they acted

properly in their pay practices with respect to Plaintiffs and other employees.

                              As and for a Fourth Affirmative Defense

       Plaintiffs' attempt to pursue this case as a collective and/or class action fails because an

independent and individual analysis or Plaintiffs' claims and the claims of each potential opt-in

and class member and each of Defendants' defenses is required.

                               As and for a Fifth Affirmative Defense

       No act or omission of Defendants was willful, knowing or in reckless disregard of

applicable law.

                               As and for a Sixth Affirmative Defense

       All or some of the Plaintiffs' claims are batTed by the applicable statute of limitations.




                                                 13
      Case 1:19-cv-01881-PAE-SN Document 29 Filed 04/16/19 Page 14 of 14




                            As and for a Seventh Affirmative Defense

       Plaintiffs were completely and timely paid for all of the hours worked and Defendants are

therefore not liable for any alleged failure to provide wage notices or wage statements.

                             As and for a Eighth Affirmative Defense

       Plaintiffs' claims are barred in whole or in part to the extent that the work they performed

falls within exclusions, exceptions, or credits provided for in the Fair Labor Standards Act, the

New York Labor Law, and their implementing regulations.

       WHEREFORE, Defendants demands that the Complaint be dismissed in its entirety

together with costs and such other and further relief as the Court deems just and proper.


Dated: Lake Success, New York
       April 15,2019

                                                     Avrohom Gefen, Esq.
                                                     Vishnick McGovern Milizio LLP
                                                     Attorneys for Defendants Jeannie's Deli
                                                     Corp. and Suk N Park
                                                     3000 Marcus Avenue, Suite 1E9
                                                     Lake Success, NY 11042
                                                     AGefen@vmmlegal.com
                                                     Tel.   (516) 437-4385
                                                     Fax    (516) 437-4395


TO:    MICHAEL FAILLACE &ASSOCIATES, P.C.
       Attorneys for Plaintiffs
       60 East 42nd Street, Suite 4510
       NewYork,NewYork 10165
       Faillace@emp1oymentcompliance.com
       Telephone: (212) 317-1200
       Facsimile: (212) 317-1620




                                                14
